Exhibit 10.2

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  THIS PROMISSORY NOTE
HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR IN
CONNECTION WITH THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN EXEMPTION FROM SUCH REGISTRATION STATEMENT REQUIREMENTS.

 

PROMISSORY NOTE

 

Principal Amount:  $1,200,000.00

Birmingham, Alabama

 

May 1, 2008

 

FOR VALUE RECEIVED, the undersigned, Crdentia Corp., a Delaware corporation
(“Crdentia”), CRDE Corp., a Delaware corporation, and MP Health Corp., a
Delaware corporation (each referred to individually and collectively as
“Issuer”), jointly and severally promise to pay to Medical People Healthcare
Services, Inc., an Alabama corporation or any assignees of the Note (“Holder”),
the principal amount of One Million Two Hundred Thousand Dollars ($1,200,000.00)
(the “Principal Amount”), payable as set forth below.  Issuer also promises to
pay interest on the unpaid Principal Amount at such times and in such manner as
specified in this Agreement.

 

1.               Maturity Date.  Any unpaid Principal Amount hereunder, together
with accrued but unpaid interest thereupon, will become due and payable no later
than October 31, 2010 (the “Maturity Date”), unless paid sooner in accordance
with the terms hereof or unless there is an Event of Default (as defined below).

 

2.               Interest.  Prior to the Maturity Date or the occurrence of an
Event of Default, the unpaid Principal Amount periodically outstanding pursuant
to the terms of this Note will bear simple interest at an annual rate equal to
7.75 percent until paid in full.  Interest on the unpaid Principal Amount is to
be calculated on a per-annum basis, based on a year containing exactly 365 days,
according to the actual number of days elapsed, including the first day but
excluding the last.  All accrued but unpaid interest on the Principal Amount
shall be paid in accordance with the terms set forth below in paragraph 3. 
After the Maturity Date or upon the occurrence and during the continuance of any
one or more Events of Default, any unpaid Principal Amount and accrued but
unpaid interest will bear interest at the rate of 9.75 percent per annum until
paid in full.

 

--------------------------------------------------------------------------------


 

3.               Payment of Principal and Interest.  Commencing on May 31, 2008
and following on the last business day of each calendar month following the date
of this Note through the Maturity Date, Issuer shall pay to Holder an amount
equal to $44,128.68.   All payments of Principal Amount and interest are to be
made in immediately available funds in lawful currency of the United States of
America without offset, deduction, or counterclaim of any kind.  As used in this
Note, a “business day” means any day except Saturday, Sunday, or a day that is a
legal holiday in the State of Texas.

 

4.               Events of Default.  The occurrence of any of the following
events will constitute an “Event of Default” under this Note: (a) Issuer’s
failure to pay any amount hereunder when due and payable; (b) any Issuer making
an assignment for the benefit of its creditors; (c) any Issuer filing or
consenting to the filing of any petition or complaint pursuant to federal or
state bankruptcy or insolvency laws, seeking the appointment of a receiver or
trustee for any of its assets, seeking the adjudication of such Issuer as
bankrupt or insolvent, seeking an “order for relief” under such statutes, or
seeking a reorganization of or a plan of arrangement for Issuer; or (d) any
default or breach by any Issuer of or under any agreement for borrowed money,
including loan agreements, or breach under any capital equipment lease agreement
by which such Issuer is bound or obligated following the expiration of any
applicable grace period.  Upon the occurrence of an Event of Default, the entire
Principal Amount then outstanding, together with accrued and unpaid interest,
shall become immediately due and payable.

 

5.               Prepayment.  This Note may be prepaid, at the option of Issuer,
in whole or in part at any time or from time to time without penalty or premium;
provided, however, that any prepayment will be applied first to the Principal
Amount then outstanding until paid in full and then to accrued and unpaid
interest as of the date of such prepayment.

 

6.               Maximum Rate of Interest.  In no event will any interest rate
provided for hereunder exceed the maximum rate legally chargeable by Holder
under applicable law.  If at any time such laws would render usurious any amount
due under this Note, then it is the express intention of Holder and Issuer that
Issuer not be required to pay interest on this Note at a rate in excess of the
maximum lawful rate, that the provisions of this paragraph 6 control over all
other provisions of this Note that may be in apparent conflict, that such excess
amount be credited immediately to the principal balance owing under this Note
(or, if this Note has been fully repaid, refunded by Holder to Issuer), and that
the provisions hereof be reformed immediately and the amounts thereafter
decreased so as to comply with the then-applicable usury law, but otherwise so
as to permit the fullest possible recovery of all amounts due under this Note. 
Any credit or refund will not cure or waive any default by Issuer under this
Note.  For the purposes of this paragraph 6, the term “applicable law” means the
laws of the State of Alabama, as such laws now exist or may be changed or
amended or come into effect in the future.

 

--------------------------------------------------------------------------------


 

7.               Incorporation of Prior Note.  The principal amount of this Note
represents the aggregate of the following:  (i) all principal due and owing from
Issuer to Holder from that certain Promissory Note dated November 12, 2007 in
the original principal amount of $500,000.00 from Issuer to Holder (the “Prior
Note”) which Prior Note shall be deemed “Paid in Full” and (ii) all amounts due
and owing pursuant to the provisions of Section 2.3(b) of that certain Asset
Purchase Agreement by and among Crdentia Corp., CRDE Corp., MP Health Corp.,
Medical People Healthcare Services, Inc., and The Shareholders of Medical People
Healthcare Services, Inc.

 

8.               Holder Representations.

 

(a)           This Note is being acquired for Holder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
hereof in violation of the Securities Act of 1933, as amended (the “1933 Act”),
and Holder has no present intention of selling, granting any participation in,
or otherwise distributing this Note in violation of the 1933 Act.

 

(b)           Holder acknowledges that it can bear the economic risk of complete
loss of its investment in this Note and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in this Note.  Holder acknowledges that there are
substantial risks incident to the ownership of this Note, and that such
investment is speculative and involves a high degree of risk of loss by Holder
of Holder’s entire investment in the Issuer.

 

(c)           Holder has had an opportunity to receive all information related
to Issuer requested and to ask questions of and receive answers from Issuer
regarding Issuer and its business.  Holder has reviewed the reports and other
documents filed by Issuer with the Securities and Exchange Commission, if any.

 

(d)           Holder acknowledges and understands that this Note is a
“restricted security” under the 1933 Act.

 

(e)           Holder is an “accredited investor” as defined by Rule 501 or
Regulation D promulgated under the 1933 Act.

 

9.               No Waiver.  No extension of time for payment of any amount
owing hereunder will affect the liability of Issuer or any person or entity that
is  liable now or at any time hereafter for payment of the indebtedness
evidenced hereby.  No delay by Holder in exercising any power or right hereunder
will operate as a waiver of any power or right hereunder.

 

10.         Attorney Fees.  If any action or proceeding is brought by Holder to
enforce payment of this Note, then the Holder will be entitled to recover its
reasonable costs and expenses (including attorney fees, expert fees, etc.)
associated therewith.

 

--------------------------------------------------------------------------------


 

11.         Waiver of Presentment and Notice.  Each Issuer, for itself and its
respective successors and assigns, hereby expressly waives presentment, demand,
protest, notice of protest, dishonor, notice of dishonor, and any other notice
of any type or nature.

 

12.         No Amendment; No Waiver.  No waiver or modification of the terms of
this Note will be valid unless in writing and signed by the holder hereof.

 

13.         Severability.  If any provision of this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect.  Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 

14.         Time of Essence.  Time is of the essence with regard to all dates
set forth in this Note.

 

15.         Assignment and Transfer.  No Issuer may assign or otherwise transfer
its rights or obligations under this Note without the prior written consent of
Holder.  Any purported assignment or transfer in contravention of this paragraph
15 is null and void.  Subject to the foregoing, this Note is binding upon the
successors and assigns of Issuer and inures to the benefit of and is enforceable
by the successors and assigns of Holder.  Holder agrees that it will not
transfer this Note (a) in violation of the 1933 Act or any state securities laws
and (b) unless pursuant to an effective registration statement or an exemption
from such registration statement requirements.

 

16.         Governing Law.  This Note is to be governed and construed in
accordance with laws of the State of Alabama, without regard to conflicts of law
principles.

 

--------------------------------------------------------------------------------


 

EXECUTED to be effective as of the date first written above.

 

 

 

CRDENTIA CORP.

 

a Delaware corporation

 

 

 

 

 

By:

/S/   John Kaiser

 

 

John Kaiser, Chief Executive Officer

 

 

 

 

 

CRDE CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/S/  John Kaiser

 

 

John Kaiser, Chief Executive Officer

 

 

 

 

 

MP HEALTH CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/S/  John Kaiser

 

 

John Kaiser, Chief Executive Officer

 

 

 

 

Accepted:

 

MEDICAL PEOPLE HEALTHCARE SERVICES INC.

 

 

 

 

 

By:  

/S/  Tommye Faust

 

 

Its:

President

 

 

--------------------------------------------------------------------------------